Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The IDS filed on December 9th, 2020 has been received.
Claims 1-2, 4, 9-11, 13, and 18-19 are allowed and renumbered as 1-9.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 9th, 2020 was filed after the mailing date of the Notice of Allowability on November 18th, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-2, 4, 9-11, 13, and 18-19 are allowed and renumbered as 1-9.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Riggins et al. (U.S. Patent No. 7,272,822), discloses generating software tests based on metadata that is used to control the operational behavior of a software product. Moreover, Dsouza (U.S. Publication No. 2018/0267887), another prior art of record, discloses a method and system for automatic generation of a test script that include acquiring a plurality of test steps from a database, the plurality of test steps being associated with a test case and including one or more words in natural language. However, Riggins and Dsouza, singularly or in combination, fail to teach or fairly suggest “automatically generating one or more test scripts for at least one software application based on one or more business documents, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976.  The examiner can normally be reached on Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        December 23rd, 2020